UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1622



AYABA JOHNSON,

                 Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-193-302)


Submitted:   February 21, 2008               Decided:   April 7, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joseph M. Kum, AMITY, KUM & SULEMAN, P.A., Greenbelt, Maryland, for
Petitioner.    Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Jem C. Sponzo, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ayaba Johnson, a native and citizen of Togo, petitions

for review of an order of the Board of Immigration Appeals adopting

and affirming the immigration judge’s decision denying her requests

for asylum, withholding of removal, and protection under the

Convention Against Torture.

             Johnson   first      challenges    the   determination     that   she

failed to establish her eligibility for asylum. To obtain reversal

of a determination denying eligibility for relief, an alien “must

show that the evidence [s]he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”       INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Johnson

fails   to   show    that   the    evidence    compels   a   contrary    result.

Accordingly, we cannot grant the relief that she seeks.

             Additionally, we uphold the denial of Johnson’s request

for withholding of removal.            “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3) [2000].” Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).             Because Johnson fails to show

that she is eligible for asylum, she cannot meet the higher

standard for withholding of removal.


                                      - 2 -
            We also find that substantial evidence supports the

finding that Johnson fails to meet the standard for relief under

the   Convention   Against    Torture.         To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2007).           We find that Johnson

failed to make the requisite showing before the immigration court.

            Finally, Johnson claims that errors in transcription and

translation violated her right to a full and fair hearing under the

Due Process Clause.    As Johnson fails to establish that her rights

were “transgressed in such a way as is likely to impact the results

of the proceeding,” Rusu v. INS, 296 F.3d 316, 320-21 (4th Cir.

2002) (quoting Jacinto v. INS, 208 F.3d 725, 728 (9th Cir. 2000)),

we find that she is not entitled to relief on this claim.

            Accordingly,     we   deny   the    petition     for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                    - 3 -